DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of US application 16/262,084 filed 1/30/19 were examined. Examiner filed a non-final rejection.
Applicant filed remarks and amendments on 2/3/21. Claims 1, 3-4, 15 and 17 were amended. Claims 10-14 were cancelled. Claims 21-25 were newly added. Claims 1-9 and 15-25 are presently pending and presented for examination.

Response to Arguments
Regarding claim objections: examiner originally objected to claims 4 and 17 over minor informalities. Applicant’s amendments have resolved the minor informalities so the claim objections are withdrawn.
Regarding claim rejections under 35 USC 102 and 103: Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive.
Regarding claims 1 and 15, applicant argues that the prior art of record fails to teach a vehicle guidance system and method, respectively, “wherein the left and right three-dimensional guideline walls each have a height based at least on a height of a portion of the vehicle and [are] adjustable by the user via an input system in the vehicle” (See at least page 2 wherein the left and right three-dimensional guideline walls each have a height based at least on a height of a portion of the vehicle (See at least Fig. 10A in Lu: Lu discloses that the guidelines walls are at such a height that they meet the height of the bumper of the vehicle [See at least Lu, 0023]). Furthermore, Homma teaches a vehicle guidance display system wherein the height of the left and right three-dimensional guideline walls is adjustable by the user via an input system in the vehicle (See at least Fig. 2 in Homma: Homma teaches that the height of a displayed wall surface V1 may be increased when the user is driving in such a way that the relative distance and relative speed of a rear vehicle compared to the user’s vehicle indicate higher risk potential for the user [See at least Homma, 0029]. Examiner recommends that if applicant intends for the user to be able to adjust the height of the walls by a different means than the means taught in Homma, that applicant amend the claims to clarify that means. This could potentially overcome the prior art rejection, if that is what applicant wishes to claim).
	Claims 1 and 10 and their dependents are therefore not allowable over the prior art of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 25, in both of these claims applicant recites the limitation “instructions to determine the left and right three-dimensional guideline walls based on a gradient of a road” (emphasis added). However, it is unclear exactly what characteristic(s) of the three-dimensional guidelines walls applicant is claiming to determine in the emphasized portion. The characteristic(s) could be a slope of the walls (as disclosed in paragraph [0035] of applicant’s specification) or some other characteristic(s) entirely. For this reason, the claims are rendered indefinite and rejected under 35 USC 112(b). Applicant may wish to amend or cancel the claims in order to resolve this indefiniteness, but until then, for purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that the slope of the walls, or any other characteristic as the prior art may disclose, may be used to reject the claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20100265048 A1) in view of Homma et al. (US 20170039438 A1), hereinafter referred to as Lu and Homma, respectively.
Regarding claim 1, Lu discloses A vehicle guidance system for aiding a user navigating a vehicle (See at least Figs. 4 and 4A in Lu: Lu discloses a rearview camera system with 3D graphic overlays to help the user navigate a vehicle [See at least Lu, 0037]), comprising: 
one or more processors (Lu discloses that the rearview imaging system includes an image processor for receiving data signals from the image capture device and superimposing the graphic overlay on the displayed image, as discussed later in Lu [See at least Lu, 0029]); 
a memory communicably coupled to the one or more processors (Anyone of ordinary skill in the art will appreciate that the processor discloses by Lu in [Lu, 0029] must comprise a memory in order to execute the procedures disclosed by Lu [See at least Lu, 0029]) and storing: 
an acquisition module including instructions that when executed by the one or more processors cause the one or more processors to acquire data that specifies a steering angle for the vehicle (Lu discloses that the system may detect a steering wheel angle [See at least Lu, 0029]); and 
a guideline determination module including instructions that when executed by the one or more processors cause the one or more processors to determine, based on the steering angle data (Lu discloses that in a rearview camera overlay, side overlays may be curved in response to a steering wheel angle of the vehicle [See at least Lu, 0048]), a left three-dimensional guideline wall and a right three-dimensional guideline wall that together identify a potential path of travel for the vehicle (See at least Figs. 10 and 10A in Lu: Lu discloses that the rearview camera of the vehicle may display left and right three-dimensional guideline walls [See at least Lu, 0022-0023]), wherein the left and right three-dimensional guideline walls each have a height based at least on a height of a portion of the vehicle (See at least Fig. 10A in Lu: Lu discloses that the guidelines walls are at such a height that they meet the height of the bumper of the vehicle [See at least Lu, 0023]), and wherein the left and right three-dimensional guideline walls have a distance therebetween based at least on a width of the vehicle (Lu discloses that the side overlays are indicative of segments extending rearward from the sides of the vehicle [See at least Lu, 0006]. Since the side overlays extend from the sides of the vehicle, it will be appreciated that the side overlays 430a and 430b, which appear in Figs. 10 and 10A, are based on the width of the vehicle); and 
a display device configured to display a field of view exterior to the vehicle and the left and right three-dimensional guideline walls, wherein the left and right three-dimensional guideline walls overlay the field of view (See at least Fig. 10 in Lu: Lu discloses that display unit ultimately displays a 3D trailer hitch alignment graphic overlay of the vehicle's projected rearward trajectory superimposed on a rear camera view [See at least Lu, 0022-0023]).
However, Lu does not explicitly disclose the system wherein the height of the left and right three-dimensional guideline walls is adjustable by the user via an input system in the vehicle.
However, Homma does teach a vehicle guidance display system wherein the height of the left and right three-dimensional guideline walls is adjustable by the user via an input system in the vehicle (See at least Fig. 2 in Homma: Homma teaches that the height of a displayed wall surface V1 may be increased when the user is driving in such a way that the relative distance and relative speed of a rear vehicle compared to the user’s vehicle indicate higher risk potential for the user [See at least Homma, 0029]). Both Lu and Homma teach systems for displaying 3D sidewalls to users of vehicles. However, only Homma explicitly teaches where the height of a sidewall may be adjusted in response to user action, in particular, in response to the relative distance and relative speed of a rear vehicle to the user’s vehicle. It will be appreciated that these values depend on how the user is driving.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also adjust the height of the sidewalls of Lu to responsive to relative and position of a nearby vehicle. Doing so improves safety by making the wall more prominent to the user when surrounding vehicle are driving unsafely, so that the user is alerted and can change their driving behavior to avoid the risk (With regard to this feature, see at least Fig. 2 in Homma: Homma teaches that the processing unit 610 calculates the risk in the case where the own vehicle 1 is moved to a position beyond the wall surface image V, and displays the wall surface image V to enable the user 2 to avoid the risk by not moving the vehicle beyond the wall surface image V [See at least Homma, 0029]).

Regarding claim 2, Lu in view of Homma teaches The vehicle guidance system of claim 1, wherein the guideline determination module further includes instructions to determine a width of each of the left and right three-dimensional guideline walls (See at least Fig. 10 in Lu: Lu discloses that the vehicle guidance system displays 3D walls 430a-c with a thickness [See at least Lu, 0022]. It will be appreciated that the processor must determine these thicknesses in order to display the 3D walls [See at least Lu, 0029]).

Regarding claim 6, Lu in view of Homma teaches The vehicle guidance system of claim 1, wherein: 
the acquisition module further includes instructions to, in response to a change in the steering angle, acquire updated data specifying the change in the steering angle (Lu discloses that the system may detect a steering wheel angle [See at least Lu, 0029]); and 
the guideline determination module further includes instructions to determine, based on the updated data, the left and right three-dimensional guideline walls (Lu discloses that in a rearview camera overlay, side overlays may be curved in response to a steering wheel angle of the vehicle [See at least Lu, 0048]).

Regarding claim 7, Lu in view of Homma teaches The vehicle guidance system of claim 1, wherein a color of the left and right three-dimensional guideline walls varies based on at least one of a direction and a curvature of the potential path of travel (See at least Figs. 4 and 10 in Lu: Lu discloses that farther in the direction of the rear of the vehicle, in which direction the vehicle is headed, the color of the left and right sidewalls varies [See at least Lu, 0037]).

Regarding claim 8, Lu in view of Homma teaches The vehicle guidance system of claim 1, wherein the field of view is obtained from a camera sensor mounted on the vehicle (Lu discloses that the field of view is obtained from a camera [See at least Lu, 0006]).

Regarding claim 9, Lu in view of Homma teaches The vehicle guidance system of claim 1, wherein the field of view includes at least one of a rear view of the vehicle and a forward view of vehicle (Lu discloses that the field of view is a rear view of the vehicle [See at least Lu, 0006]).

Regarding claim 15, Lu discloses A method of aiding a user navigating a vehicle (See at least Figs. 4 and 4A in Lu: Lu discloses a rearview camera system with 3D graphic overlays to help the user navigate a vehicle [See at least Lu, 0037]), comprising: 
acquiring data that specifies a steering angle for the vehicle (Lu discloses that the system may detect a steering wheel angle [See at least Lu, 0029]); 
determining, based on the steering angle data (Lu discloses that in a rearview camera overlay, side overlays may be curved in response to a steering wheel angle of the vehicle [See at least Lu, 0048]), a left three-dimensional guideline wall and a right three-dimensional guideline wall that together identify a potential path of travel for the vehicle (See at least Figs. 10 and 10A in Lu: Lu discloses that the rearview camera of the vehicle may display left and right three-dimensional guideline walls [See at least Lu, 0022-0023]), wherein the left and right three-dimensional guideline walls each have a height based at least on a height of a portion of the vehicle (See at least Fig. 10A in Lu: Lu discloses that the guidelines walls are at such a height that they meet the height of the bumper of the vehicle [See at least Lu, 0023]), and wherein the left and right three- dimensional guideline walls have a distance therebetween based at least on a width of the vehicle (Lu discloses that the side overlays are indicative of segments extending rearward from the sides of the vehicle [See at least Lu, 0006]. Since the side overlays extend from the sides of the vehicle, it will be appreciated that the side overlays 430a and 430b, which appear in Figs. 10 and 10A, are based on the width of the vehicle); and 
configuring a display device to display a field of view exterior to the vehicle and the left and right three-dimensional guideline walls, wherein the left and right three-dimensional guideline walls overlay the field of view (See at least Fig. 10 in Lu: Lu discloses that display unit ultimately displays a 3D trailer hitch alignment graphic overlay of the vehicle's projected rearward trajectory superimposed on a rear camera view [See at least Lu, 0022-0023]).
However, Lu does not explicitly disclose the method wherein the height of the left and right three-dimensional guideline walls is adjustable by the user via an input system in the vehicle.
However, Homma does teach a vehicle guidance display method wherein the height of the left and right three-dimensional guideline walls is adjustable by the user via an input system in the vehicle (See at least Fig. 2 in Homma: Homma teaches that the height of a displayed wall surface V1 may be increased when the user is driving in such a way that the relative distance and relative speed of a rear vehicle compared to the user’s vehicle indicate higher risk potential for the user [See at least Homma, 0029]). Both Lu and Homma teach systems for displaying 3D sidewalls to users of vehicles. However, only Homma explicitly teaches where the height of a sidewall may be adjusted in response to user action, in particular, in response to the relative distance and relative speed of a rear vehicle to the user’s vehicle. It will be appreciated that these values depend on how the user is driving.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also adjust the height of the sidewalls of Lu to responsive to relative and position of a nearby vehicle. Doing so improves safety by making the wall more prominent to the user when surrounding vehicle are driving unsafely, so that the user is alerted and can change their driving behavior to avoid the risk (With regard to this feature, see at least Fig. 2 in Homma: Homma teaches that the processing unit 610 calculates the risk in the case where the own vehicle 1 is moved to a position beyond the wall surface image V, and displays the wall surface image V to enable the user 2 to avoid the risk by not moving the vehicle beyond the wall surface image V [See at least Homma, 0029]).

Regarding claim 16, Lu in view of Homma teaches The method of claim 15, further comprising determining a width of the left and right three- dimensional guideline walls (See at least Fig. 10 in Lu: Lu discloses that the vehicle guidance system displays 3D walls 430a-c with a thickness [See at least Lu, 0022]. It will be appreciated that the processor must determine these thicknesses in order to display the 3D walls [See at least Lu, 0029]).

Regarding claim 19, Lu in view of Homma teaches The method of claim 15, further comprising, in response to a change in the steering angle, 
acquiring updated data specifying the change in the steering angle (Lu discloses that the system may detect a steering wheel angle [See at least Lu, 0029]); and 
determining, based on the updated data, the left and right three-dimensional guideline walls (Lu discloses that in a rearview camera overlay, side overlays may be curved in response to a steering wheel angle of the vehicle [See at least Lu, 0048]).

Regarding claim 20, Lu in view of Homma teaches The method of claim 15, wherein a color of the left and right three-dimensional guideline walls varies based on at least one of a direction and a curvature of the potential path of travel (See at least Figs. 4 and 10 in Lu: Lu discloses that farther in the direction of the rear of the vehicle, in which direction the vehicle is headed, the color of the left and right sidewalls varies [See at least Lu, 0037]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20100265048 A1) in view of Homma et al. (US 20170039438 A1) in further view of Kato et al. (JP 2008049889 A), hereinafter referred to Kato.
Regarding claim 3, Lu in view of Homma teaches The vehicle guidance system of claim 2, wherein the position of the left and right three-dimensional guideline walls is adjustable by the user (Lu discloses that the overlays may be curved in response to a steering wheel angle of the vehicle [See at least Lu, 0048]).
width of the left and right three-dimensional guideline walls is adjustable by the user.
However, Kato does teach a vehicle guidance display system wherein the width of the left and right three-dimensional guideline walls is adjustable by the user (See at least Figs. 6A-C in Kato: Kato teaches that as the steering angle decreases during a parking operation, the width of the outer guideline (L1-3, respectively) decreases to indicate that the user has lined the vehicle up with the desired parking space [See at least Kato, 0042-0043]). Both Kato and Lu teach methods for displaying guidelines for the route of a vehicle when the vehicle is steering. However, only Kato explicitly teaches where the guidelines may be made thicker in response to a steering angle of the user when the user is parking a vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the guideline walls of Lu so that their width also changes responsive to a steering angle of a user, as in Kato. This variation in width improves convenience for the user since it can be used as an indication of when the user’s vehicle has lined up with a desired target (See at least [Kato, 0042-0043]).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20100265048 A1) in view of Homma et al. (US 20170039438 A1) in further view of Shimazu et al. (US 20200302657 A1), hereinafter referred to as Shimazu.
Regarding claim 4, Lu in view of Homma teaches The vehicle guidance system of claim 1, wherein the left and right three-dimensional guideline walls are spaced from each other (See at least Fig. 10: Lu discloses that sidewalls 430a and 430b are space apart from each other [See at least Lu, 0047]).
However, Lu does not explicitly disclose the vehicle guidance system wherein the guideline determination module further includes instructions to determine a surface extending between the left three-dimensional guideline wall and the right three-dimensional guideline wall, and wherein the display device is further configured to display the surface by overlaying the surface on the field of view.
However, Shimazu does teach a vehicle guidance system wherein the guideline determination module further includes instructions to determine a surface extending between the left three-dimensional guideline wall and the right three-dimensional guideline wall, and wherein the display device is further configured to display the surface by overlaying the surface on the field of view (See at least Fig. 20 in Shimazu: Shimazu discloses that the guide wall image 80 may include a plurality of distance wall images 82a, 82b, and 82c that extend in the height direction and the horizontal direction between sidewalls 81a and 81b and indicate the respective depth direction distances from the moving body 50 [See at least Shimazu, 0124]). Both Shimazu and Lu teach methods for displaying guide walls for vehicles. However, only Shimazu explicitly teaches where a plurality of surfaces may extend between the two sidewalls in the image.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the guidance system of Lu to also display a plurality of surfaces between the two sidewalls, as in Shimazu. Doing so improves convenience and safety for the user by allowing the user to better perceive depth in the camera view by (See at least Shimazu, Fig. 20: Shimazu discloses that the guide wall image 80 may include a plurality of distance wall images 82a, 82b, and 82c that extend in the height direction and the horizontal direction and indicate the respective depth direction distances from the moving body 50 [See at least Shimazu, 0124]).

Regarding claim 17, Lu in view of Homma teaches The method of claim 15, wherein the left and right three-dimensional guideline walls are spaced from each other (See at least Fig. 10: Lu discloses that sidewalls 430a and 430b are space apart from each other [See at least Lu, 0047]).
However, Lu does not explicitly disclose the vehicle guidance method wherein the method further comprises determining a surface extending between the left three-dimensional guideline wall and the right three-dimensional guideline wall, and 
displaying the surface by overlaying the surface on the field of view.
However, Shimazu does teach a vehicle guidance method wherein the method further comprises determining a surface extending between the left three-dimensional guideline wall and the right three-dimensional guideline wall, and 
displaying the surface by overlaying the surface on the field of view (See at least Fig. 20 in Shimazu: Shimazu discloses that the guide wall image 80 may include a plurality of distance wall images 82a, 82b, and 82c that extend in the height direction and the horizontal direction between sidewalls 81a and 81b and indicate the respective depth direction distances from the moving body 50 [See at least Shimazu, 0124]). Both Shimazu and Lu teach methods for 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the guidance system of Lu to also display a plurality of surfaces between the two sidewalls, as in Shimazu. Doing so improves convenience and safety for the user by allowing the user to better perceive depth in the camera view by observing the size of surfaces receding into the distance (See at least Shimazu, Fig. 20: Shimazu discloses that the guide wall image 80 may include a plurality of distance wall images 82a, 82b, and 82c that extend in the height direction and the horizontal direction and indicate the respective depth direction distances from the moving body 50 [See at least Shimazu, 0124]).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20100265048 A1) in view of Homma et al. (US 20170039438 A1) in further view of Seydoux et al. (US 20100062817 A1), hereinafter referred to as Seydoux.
Regarding claim 5, Lu in view of Homma teaches The vehicle guidance system of claim 1. 
However, Lu does not explicitly disclose the system wherein the guideline determination module further includes instructions to determine the left and right three-dimensional guideline walls based on a gradient of a road along the potential path of travel.
However, Seydoux does teach a visual vehicle guidance system wherein the guideline determination module further includes instructions to determine the left and right three-dimensional guideline walls based on a gradient of a road along the potential path of travel (See at least Figs. 9 and 11 in Seydoux: Seydoux teaches that vehicle 1 has an attitude sensor which determines slope of the terrain and adjusts guide markers 51 on a display accordingly [See at least Seydoux, 0104]). Both Seydoux and Lu teach methods for guiding vehicles using guidelines on a display. However, only Seydoux explicitly teaches where the guidelines may be determined based on the gradient of a road surface on which the vehicle is traveling.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the guidance display system of Lu to also determine its guidelines based off of the slope of the terrain on which the vehicle travels. Doing so improves convenience for the user operating the vehicle by allowing the user to better view topography of the terrain and adjust their operation of the vehicle accordingly (See at least [Seydoux, 0103-0104]).

Regarding claim 18, Lu in view of Homma teaches The method of claim 15.
However, Lu does not explicitly disclose the wherein the method further comprises determining the left and right three-dimensional guideline walls based on a gradient of a road along the potential path of travel.
However, Seydoux does teach a visual vehicle guidance system wherein a method comprises determining the left and right three-dimensional guideline walls based on a gradient of a road along the potential path of travel (See at least Figs. 9 and 11 in Seydoux: Seydoux teaches that vehicle 1 has an attitude sensor which determines slope of the terrain and adjusts guide markers 51 on a display accordingly [See at least Seydoux, 0104]). Both Seydoux and Lu teach methods for guiding vehicles using guidelines on a display. However, only Seydoux 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the guidance display system of Lu to also determine its guidelines based off of the slope of the terrain on which the vehicle travels. Doing so improves convenience for the user operating the vehicle by allowing the user to better view topography of the terrain and adjust their operation of the vehicle accordingly (See at least [Seydoux, 0103-0104]).

Allowable Subject Matter
Claims 21-25 contain allowable subject matter. Furthermore, claims 21-24 are allowed over the prior art of record, with claim 25 not yet allowable due to being rejected under 35 USC 112(b). The closest prior art of record is Lu et al. (US 20100265048 A1) in view of Seydoux et al. (US 20100062817 A1), hereinafter referred to as Lu and Seydoux, respectively. The following is a statement of reasons for the indication of allowable subject matter in these claims:
Regarding claim 21, Lu discloses A vehicle guidance system for aiding a user navigating a vehicle (See at least Figs. 4 and 4A in Lu: Lu discloses a rearview camera system with 3D graphic overlays to help the user navigate a vehicle [See at least Lu, 0037]), comprising: 
one or more processors (Lu discloses that the rearview imaging system includes an image processor for receiving data signals from the image capture device and superimposing the graphic overlay on the displayed image, as discussed later in Lu [See at least Lu, 0029]); 
a memory communicably coupled to the one or more processors (Anyone of ordinary skill in the art will appreciate that the processor discloses by Lu in [Lu, 0029] must comprise a memory in order to execute the procedures disclosed by Lu [See at least Lu, 0029]) and storing: 
an acquisition module including instructions that when executed by the one or more processors cause the one or more processors to acquire data that specifies a steering angle for the vehicle (Lu discloses that the system may detect a steering wheel angle [See at least Lu, 0029]); and 
a guideline determination module including instructions that when executed by the one or more processors cause the one or more processors to determine, based on the steering angle data (Lu discloses that in a rearview camera overlay, side overlays may be curved in response to a steering wheel angle of the vehicle [See at least Lu, 0048]), a left three-dimensional guideline wall and a right three-dimensional guideline wall that together identify a potential path of travel for the vehicle (See at least Figs. 10 and 10A in Lu: Lu discloses that the rearview camera of the vehicle may display left and right three-dimensional guideline walls [See at least Lu, 0022-0023]), wherein the left and right three-dimensional guideline walls each have a height based at least on a height of a portion of the vehicle (See at least Fig. 10A in Lu: Lu discloses that the guidelines walls are at such a height that they meet the height of the bumper of the vehicle [See at least Lu, 0023]), and wherein the left and right three-dimensional guideline walls have a distance therebetween based at least on a width of the vehicle (Lu discloses that the side overlays are indicative of segments extending rearward from the sides of the vehicle [See at least Lu, 0006]. Since the side overlays extend from the sides of the vehicle, it will be appreciated that the side overlays 430a and 430b, which appear in Figs. 10 and 10A, are based on the width of the vehicle); and 
a display device configured to display a field of view exterior to the vehicle and the left and right three-dimensional guideline walls, wherein the left and right three-dimensional guideline walls overlay the field of view (See at least Fig. 10 in Lu: Lu discloses that display unit ultimately displays a 3D trailer hitch alignment graphic overlay of the vehicle's projected rearward trajectory superimposed on a rear camera view [See at least Lu, 0022-0023]).
Seydoux teaches a visual vehicle guidance system wherein the guideline determination module further includes instructions to determine the left and right three-dimensional guideline walls based on a gradient of a road along the potential path of travel (See at least Figs. 9 and 11 in Seydoux: Seydoux teaches that vehicle 1 has an attitude sensor which determines slope of the terrain and adjusts guide markers 51 on a display accordingly [See at least Seydoux, 0104]).
However, none of the prior art of record, taken either alone or in combination, teach or suggest a vehicle guidance system for aiding a user navigating a vehicle “wherein the left and right three-dimensional guidelines walls each have…a slope based at least on a gradient of a road along the potential path of travel” (emphasis added) as claimed in claim 21.
While Lu discloses three-dimensional guidelines walls (See at least Fig. 4 and 4A in Lu and [Lu, 0037]), Lu fails to teach, disclose or discuss the gradient or slope of these walls, let alone such a gradient or slope with respect to a road along the potential path of travel of the vehicle.
(See at least Figs. 9 and 11 in Seydoux and [Seydoux, 0104]), these guide markers are not three-dimensional at all. Even if combined with Lu, which does disclose 3-D walls, since Lu does not discuss the slope of the 3-D walls at all, it would be hindsight to assume that an undiscussed slope of the 3-D guideline walls of the combination would be based on the gradient of the road along the potential path of travel.
For at least the above stated reasons, claim 21 is allowable over the prior art of record.

Regarding claims 22-24, these claims are allowable by virtue of their dependence from claim 21.

Regarding claim 25, this claim also contains allowable subject matter by virtue of its dependence from claim 21. However, it is still rejected under 35 USC 112(b), so it will not be in condition for allowance unless the 112(b) issue discussed in the section “Claim Rejections – 35 USC 112(b)” is resolved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668   
                                                                                                                                                                                                     /YAZAN A SOOFI/Primary Examiner, Art Unit 3668